DETAILED ACTION
Amendments submitted on September 13, 2022 for Application No. 16/885091 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed September 13, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 7, Applicant argues that the claim amendment has overcome the prior art rejection.
Applicant’s arguments are considered moot based on the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-9, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/192161 (hereinafter referred to as Adrangi) in view of Ben Henda (US 2019/01599025), WO 2016/114604 (hereinafter referred to as Samsung), and further in view of Lehtovirta (US 2014/0304777).

As per claims 1, 9, 12, and 20, Adrangi discloses A method in a user equipment, the method comprising: 
transmitting an encryption key request to an … control function device … as part of a non-access stratum request comprising security capabilities of the user equipment, wherein the encryption key request is for a … key; and (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches transmitting a key request that includes the security capabilities of the device. As this is part of a 3GPP system, as shown in paragraph 2, for messaging between devices it is also considered to be a non-access stratum request. Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function. The key request is sent to the V2X and the key is received from the V2X.), 
in response to transmitting the encryption key request as part of a non-access stratum response from the … control function device, receiving an encryption key response comprising a group encryption key (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key. Additionally, as the key being transmitted is broadcast to multiple devices it is considered as a group key. See also Adrangi, Figure 2 steps 2a.iii and 2b.iii, where the devices both receive the same key VMK. Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function. The key request is sent to the V2X and the key is received from the V2X.)  
However, Adrangi discloses sending the key request to a V2X device from a user device and does not specifically teach “transmitting an encryption key request to an access and mobility management function device (AMF) or a policy control function device (PCF)”.
Ben Henda discloses transmitting an encryption key request to an access and mobility management function device (AMF) or a policy control function device (PCF) as part of a non-access stratum request comprising security capabilities of the user equipment, wherein the encryption key request is for a … key (Ben Henda, Figure 7 and paragraphs 69-74, teaches an AMF receiving a request to change/generate a new key. The request can include the UE capabilities. Ben Henda, paragraphs 5, 13, 15, 17, 59, and 122, also teaches non-access stratum keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Ben Henda with the teachings of Adrangi. Adrangi teaches sending a key request to a V2X device and receiving a key back from the V2X device. Ben Henda teaches sending the key request to an AMF device and receiving a key back from the AMF device. Therefore, it would have been obvious for the invention of Adrangi to send the key request to an AMF device instead of a V2X device as this would have been a simple substitution of one known key generating device for another to yield the predictable results of requesting and receiving a key.
However, Adrangi in view of Ben Henda does not specifically teach “the encryption key request comprises a group identifier (ID)”.
Samsung discloses the encryption key request comprises a group identifier (ID) … receiving an encryption key response comprising a group encryption key corresponding to the group ID (Samsung, Figure 4 items 410, 420, and 430 and associated texts, teaches a key request containing a group ID and then receiving a key based on the group ID.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Samsung with the teachings of Adrangi in view of Ben Henda. Adrangi in view of Ben Henda teaches sending a key request and receiving a group key. Samsung teaches that the key request includes a group ID. Therefore, it would have been obvious for the invention of Adrangi in view of Ben Henda to send a group ID along with the key request in order to receive a group key that is specific to the group that requested the key.
However, Adrangi does not specifically teach wherein the encryption key request is for an application layer key.
Lehtovirta discloses wherein the encryption key request is for an application layer key (Lehtovirta, paragraphs 193, teaches using an application layer key. Lehtovirta, paragraphs 28, 53, 187, and 227, teaches using non-access stratum messages and protocols.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lehtovirta with the teachings of Adrangi in view of Ben Henda and Samsung. Adrangi in view of Ben Henda and Samsung teaches sending a key request and receiving a key. Lehtovirta teaches an application layer key. Therefore, it would have been obvious for the invention of Adrangi in view of Ben Henda and Samsung to request and receive an application layer key and this would have been a simple substitution of one known key for another to yield the predictable results of requesting and receiving a key. Additionally, it also well-known that performing a function at one layer of the OSI model or performing the function at a different layer of the OSI model are obvious variations.

As per claims 8 and 19, Adrangi in view of Ben Henda, Samsung, and Lehtovirta discloses wherein the encryption key response comprises a key identifier or an expiration time (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key VMK as well as the VMK ID.)  

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
WO 2020/029859 – teaches a key request for an application layer key.
CN 106131081 – teaches using an application layer key.
Kim (US 2020/0178048) – teaches providing security in the application layer.
Seetharam (US 2019/0065771) – teaches requesting and receiving an encryption key.
Li (US 2022/0058901) – teaches a device requesting an application layer key.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498